Exhibit 10

 

 

Papa John’s International, Inc.


MANAGEMENT INCENTIVE PLAN


 

 

(Effective January 1, 2001)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose and Effective Date

 

 

 

 

2.

Definitions

 

 

A.

“Adjusted Award Unit”

 

 

B.

“Affiliates”

 

 

C.

“Award Period”

 

 

D.

“Award Unit”

 

 

E.

“Award Unit Value”

 

 

F.

“Base Salary”

 

 

G.

“Board”

 

 

H.

“Business Criteria”

 

 

I.

“Code”

 

 

J.

“Committee”

 

 

K.

“Company”

 

 

L.

“Earnings Per Share”

 

 

M.

“Eligible Team Member”

 

 

N.

“Employer”

 

 

O.

“Net Debt”

 

 

P.

“Participant”

 

 

Q.

“Performance Targets”

 

 

R.

“Plan”

 

 

S.

“Plan Year”

 

 

T.

“Quarter”

 

 

U.

“Target Award Percentage”

 

 

 

 

3.

Plan Administration

 

 

 

 

4.

Participation

 

 

 

 

5.

Award Pool

 

 

A.

Established By Committee

 

 

B.

Targeted Earnings Per Share

 

 

C.

Calculation of Award Pool and Awards

 

 

 

 

6.

Incentive Compensation Awards

 

 

A.

Quarterly Award

 

 

B.

Annual Award

 

 

C.

Individual Performance

 

 

D.

Senior Vice President of Operations

 

 

E.

Death, Disability or Retirement During the Award Period

 

 

F.

Leaves of Absence

 

 

G.

Committee Discretion To Adjust Awards

 

 

 

ii

--------------------------------------------------------------------------------


 

 

 

H.

Changes Resulting From Acquisitions, Dispositions, Recapitalizations,
Extraordinary Items and Accounting Changes

 

 

 

 

 

7.

Payment of Awards

 

 

A.

Time and Method of Payment

 

 

B.

Payment Deferral

 

 

C.

Withholding

 

 

D.

$1 Million Compensation Limit

 

 

 

 

8.

Forfeiture of Awards

 

 

 

 

9.

Offsets

 

 

 

 

10.

Nonassignability

 

 

 

 

11.

No Rights to Continued Employment

 

 

 

 

12.

Unfunded Plan

 

 

 

 

13.

Severability

 

 

 

 

14.

Plan Amendment and Termination

 

 

 

 

15.

Limitations Period For Claims

 

 

 

 

16.

Governing Law; Jurisdiction

 

 

 

iii

--------------------------------------------------------------------------------


 

Papa John’s International, Inc.


MANAGEMENT INCENTIVE PLAN


 

 

1.                                       Purpose and Effective Date. The Plan
was adopted by the Compensation Committee effective January 1, 2001, for the
purpose of assisting the Company in rewarding those team members who are in a
position to make a significant contribution to the growth and profitability of
the Company and its Affiliates.  The Plan provides a reward for perfor­mance and
incentive for future endeavor to those team members who contribute to the
Company’s success with their ability, industry and exceptional service and makes
them participants in that success by providing them with the opportunity to earn
competitive compensation directly linked to performance.

 

2.                                       Definitions.

 

A.                                   “Adjusted Award Unit” means the number of
Award Units assigned to the Participant for the Award Period, calculated in
accordance with 6.A and 6.B.

 

B.                                     “Affiliates” means the following
affiliates of the Company:  Papa John’s USA, Inc., PJ Food Service, Inc., Papa
John’s Support Services, Inc., PJFS of Mississippi, Inc., Risk Services Corp.
and Capital Delivery, Ltd.

 

C.                                     “Award Period” means the Quarter for
quarterly awards described in Section 6.A and means the Plan Year for annual
awards described in Section 6.B.

 

D.                                    “Award Unit” means a bookkeeping measure
used in calculating quarterly and annual awards under the Plan.

 

E.                                      “Award Unit Value” means the dollar
value obtained by dividing the award pool for the Award Period by the total
Adjusted Award Units allocated to all Participants for such Award Period.

 

F.                                  “Base Salary” means the gross rate of
aggregate base annualized compensation before deductions (including but not
limited to deductions for salary deferred pursuant to Section 7.B and pretax
contributions to a Code Section 401(k) plan or Code Section 125 cafeteria plan,
taxes or other payroll deductions), excluding relocation allowances, expense
reimbursements, commissions or other actual or imputed income from any
Employer-provided benefit, incenti­ve and bonus compensation, overtime pay and
other supplemental payments.

 

G.                                     “Board” means the Company’s Board of
Directors.

 

H.                                    “Business Criteria” means any one or any
combination of financial goals or other objective goals, which may be
Company-wide, on an individual basis or otherwise, and (1) with respect to
financial goals, may be expressed, for example, in terms of net income, earnings
per share, cash flow, return on equity, return on assets or other return ratios,
or price of the Company’s common stock, and (2) with respect to objective goals,
may include the attainment of various productivity and long term growth
objectives, including for example, reductions in the Company’s overhead ratio
and expenses to sales ratios.

 

1

--------------------------------------------------------------------------------


 

I.                                         “Code”  means the Internal Revenue
Code of 1986, as amended.

 

J.                                        “Committee”  means the Compensation
Committee of the Board.

 

K.                                    “Company” means Papa John’s International,
Inc., with its principal place of business at 2002 Papa John’s Boulevard,
Louisville, Kentucky  40299-2333.

 

L.                                      “Earnings Per Share” means the Company’s
consolidated net income for the Award Period minus amounts allocated to the
award pool de­scribed in Section 5 divided by the total number of outstanding
shares of the Company­‘s common stock taking into consideration the dilutive
effect of the Company’s outstanding stock options, determined in accordance with
generally accepted accounting principles.

 

M.                                 “Eligible Team Member” means a team member
employed by the Employer and who is: (1) customarily scheduled to work at ­least
thirty-two (32) hours weekly; and (2) classified as a team member at the
director level or above (salary band levels BD1, BD2, BD3, FL1, FL2, FL3, SL1,
SL2), but excludes: ­[i] team members employed in the Employer’s field
operations other than the Senior Vice President of Operations who shall be an
Eligible Team Member subject to the special terms of participation set forth in
Section 6.D; [ii] individua­ls classified by the Employer as tempora­ry
employees; [iii] team members whose customary weekly employment is less than
thirty-two (32) hours; [iv] seasonal team members whose customary annual
employment is less than nine (9) months; [v] team members who have entered into
an agreement with the Employer providing that they are not eligible to
participate in the Plan; [vi] individuals classified by the Employer as
independent contractors or other self-employed individuals; [vii] leased
employees; and [viii] individuals who do not receive one hundred percent (100%)
of their Base Compensation for the Award Period from the Company or an
Affiliate.

 

N.                                    “Employer” means the Company and the
Affiliates.

 

O.                                    “Net Debt” means total consolidated debt
of the Company less the sum of consolidated cash and investments.

 

P.                                      “Participant” means an Eligible Team
Member who participates in the Plan in accordance with Section 4.

 

Q.                                    “Performance Targets” means the specific
financial or objective goal or goals (which may be cumulative or alternative)
with respect to any one or more of the Business Criteria that are timely adopted
by the Committee and set forth in writing on Exhibit I for the Award Period in
accordance with Section 5, and until changed by the Committee, shall be based on
targeted Earnings Per Share as set forth in Section 5.B.

 

R.                                     “Plan” means the Papa John’s
International, Inc. Management Incentive Plan, ­as set forth herein and as
amended from time to time.

 

S.                                      “Plan Year” means the Company’s
fifty-two (52) week fiscal year ending on the last Sunday in December of each
year.

 

T.                                     “Quarter” means a Plan Year quarter.

 

 

2

--------------------------------------------------------------------------------


 

U.                                    “Target Award Percentage” means the
targeted percentage of Base Salary for the salary band level, as established by
the Committee and set forth on Exhibit II, used to calculate the amount of the
Participant’s incentive compensation award in accordance with Sections 6.A and
6.B.

 

3.                                       Plan Administration.  The Committee
shall establish performance and award targets and shall otherwise be responsible
for the operation and administration of the Plan. The Committee shall have
discretionary authority to make factual determinations and constr­ue and
interpret the Plan and any agreement or other document relating to the incentive
compensation payable under the Plan, may adopt rules and regulations governing
the administration of the Plan, and shall exercise all other duties and powers
conferred on it by the Plan, or which are incidental or ancillary thereto, and
may designate agents to assist it in administration of the Plan. The Committee
may at any time establish such additional conditions and terms of payment of
awards (including but not limited to the achievement of other financial,
strategic or individual goals, which may be objective or subjective) as it may
deem desirable in carrying out the purposes of the Plan and may take into
account such other factors as it deems appropriate in administering any aspect
of the Plan.

 

4.                                       Participation.  An Eligible Team Member
shall become a Participant in the Plan on the later of: (1) the first day of the
second full Quarter after date of hire; or (2) the first day of the Quarter
after becoming an Eligible Team Member due to change in employment
classification; or (3) the first day of the second full Quarter after the date
of a final and nonappealable determination by a court of competent jurisdiction,
the Internal Revenue Service or other administrative agency or governmental
entity reclassifying an individual as an employee of the Employer even though
not previously so classified by the Employer (even though the reclassification
otherwise has an earlier effective date) provided such individual other­wise
satisfies the definition of “Eligible Team Member” at such time.

 

5.                                       Award Pool.

 

A.                                   Established By Committee.  The total amount
available for incentive compensation awards to Participants for the Award Period
shall be based on the attainment by the Company of the Performance Targets
established by the Committee.  The Performance Targets and the amount available,
or method of determining the amount available, for incentive compensation awards
for the Award Period shall be established by the Committee and set forth on
Exhibit I before the beginning of the Award Period or as soon as
administratively practicable thereafter.  The Committee shall notify
Participants of the Performance Targets for an Award Period as soon as
administratively practical after such targets have been established by the
Committee.

 

B.                                     Targeted Earnings Per Share.  Until
changed by the Committee, the total amount available for incentive compensation
awards to Participants for the Award Period shall be a percentage of Earnings
Per Share in excess of the targeted Earnings Per Share established by the
Committee for the Award Period, subject to such other limitations deemed
appropriate by the Committee, as set forth on Exhibit I.  Repurchases of the
Company’s outstanding common stock shall be disregarded for purposes of
computing Earnings Per Share to the extent such repurchases cause an increase in
Earnings Per Share and allocation to the award pool and also cause an increase
in Net Debt for the Award Period compared to Net Debt at the end of the previous
Plan Year. Unless expressly approved by the Committee, upon recommendation of
management, the impact of accounting changes, acquisitions, dispositions and
similar

 

 

3

--------------------------------------------------------------------------------


 

extraordinary items shall be eliminated from the calculation of the award pool
in accordance with Section 6.H.

 

C.                                     Calculation of Award Pool and Awards. 
Calculation of the available award pool and the amounts of individual awards, as
well as the achievement of Performance Targets, shall be in accordance with
generally accepted accounting principles. Any disputes shall be reviewed and
resolv­ed by the certified public accountants regularly employed by the Company
to conduct its annual audit and the findings of such review shall be conclusive
and binding on all persons.  No awards shall be payable under the Plan unless
the Company achieves the Performance Targets.

 

6.                                       Incentive Compensation Awards.  If the
Company achieves its Performance Targets for the Award Period as set forth on
Exhibit I, the following incentive compensation awards shall be made to
Participants based on the Participant’s individual performance in accordance
with Section 6.C.

 

A.                                   Quarterly Award. A Participant who is
employed as an Eligible Team Member on each day of the Quarter and who is still
employed as an Eligible Team Member at the time award payment checks for the
Quarter are issued, is eligible to receive a cash payment equal to the Award
Unit Value multiplied by the Participant’s Adjusted Award Units.  The number of
Adjusted Award Units assigned to the Participant shall be obtained by taking the
Participant’s Base Salary in effect on the last day of the Quarter multiplied by
the Participant’s Target Award Percentage divided by one thousand (1000),
adjusted for individual performance as provided in Section 6.C, multiplied by
eighty percent (80%).

 

B.                                     Annual Award.  A Participant who is
employed as an Eligible Team Member on the last day of the Plan Year, and who is
still employed as an Eligible Team Member at the time award payment checks for
the Plan Year are issued, is eligible to receive a cash payment equal to the sum
of the Participant’s Adjusted Award Units multiplied by twenty percent (20%)
multiplied by the Award Unit Value for each quarter that the Participant
received a quarterly award pursuant to Section 6.A.

 

C.                                     Individual Performance. The Participant’s
Award Units assigned to the Participant in accordance with Sections 6.A and 6.B
may be adjusted downward based on the Participant’s individu­al performance
rating, as determined at the discretion of the Participant’s manager, based on
the Company’s Performance Guide form. The assigned Award Units of the Company’s
Chief Executive Officer and a Participant who receives an overall performance
rating of 4 or 5, shall not be reduced; assigned Award Units shall be reduced
15% if the Participant receives an overall performance rating of 3; shall be
reduced 65% if the Participant receives an overall performance rating of 2; and
shall be reduced 100% if the Participant receives an overall performance rating
of less than 2.  The Committee shall have final discretion in determining the
Award Units assigned to the Participant based on recommendations from the
Participant’s manager.

 

D.                                    Senior Vice President of Operations. 
Notwithstanding the foregoing, the maximum award payable to the Senior Vice
President of Operations for any Plan Year is limited to: (1) four percent (4%)
of his or her Base Salary for any Award Period; and (2) twenty percent (20%) of
his or her Base Salary for such Plan Year.

 

 

4

--------------------------------------------------------------------------------


 

E.                                      Death, Disability or Retirement During
the Award Period.  Notwithstanding the foregoing, a Participant whose service
with the Employer ends duri­ng an Award Period due to death, disability, or
retirement under a tax-qualified retirement plan of the Employer or with the
Board’s consent, shall be entitled to receive a pro rated award based on the
Participant’s Base Salary in effect on the employment termination date and the
number of full weeks worked by the Participant during the Award Period. Payments
to a deceased Participant shall be made to the Participant’s estate.

 

F.                                      Leaves of Absence.  Participants absent
from work due to any paid or unpaid leave of absence during the Award Period
shall be entitled to receive a pro rated award based on the Participant’s Base
Salary in effect on the last day of the Award Period and the number of full
weeks worked by the Participant during the Award Period.  A Participant shall
not be eligible for an award if the Participant is on a leave of absence the
entire Award Period.  A leave of absence includes all personal leaves, medical
leaves and leaves qualifying for workers’ compensation, which may or may not
qualify as protected leaves under the Family and Medical Leave Act.

 

G.                                     Committee Discretion To Adjust Awards. 
The Committee may, in its sole discretion: (1) increase or decrease the Target
Award Percentage; ­(2) ­make discretionary awards to Participants,
notwithstanding that an award would not otherwise be payable under the Plan, to
recognize extraordinary individual performance; (3) accelerate an award or waive
restrictive conditions for an award (including forfeiture conditions), in such
circumstances as the Committee deems appropriate; or (4) notwithstanding that
the Performance Targets are achieved, pay an award that is less than the Target
Award Percentage, or pay no awards, for any Award Period that the Committee
finds that such action is in the Employer’s best interests.

 

H.                                    Changes Resulting From Acquisitions,
Dispositions, Recapitalizations, Extraordinary Items and Accounting Changes.  In
the event of a change in accounting assumptions, principles or practices after
targeted performance criteria have been established, and which materially impact
Award Period results, or in the event of a recapitalization, restructuring,
merger, combination, consolidation, change in capitalization or capital
structure or other reorganization, or any extraordinary dividend or other
extraordinary distribution (whether in the form of cash, securities or other
property) or acquisition, disposition of assets, or other extraordinary event
out of the ordinary course of business that materially affects the applicable
target performance criteria, the Committee may, in the manner and to the extent,
if any, it deems appropriate and equitable to the Participants and consistent
with the terms of the Plan, proportionately adjust any or all of the Performance
Targets, Target Award Percentages, the amount of the award pool or other factors
relating to awards and the calculation thereof, based solely on objective
criteria, so as to neutralize, in the Committee’s best judgment, the effect of
the change for the Award Period.

 

7.                                     Payment of Awards.

 

A.                                   Time and Method of Payment.  Distribu­tion
of awards shall be made to Participants in a single sum cash payment as soon as
adminis­tra­tively practica­ble after the end of the Award Period, but in no
event later than the end of the Quarter following Award Period except as
otherwise provided in Section 7.D.

 

B.                                     Payment Deferral.  A Participant may
elect to defer payment of an award under this Plan pursuant to the terms and
conditions of the Papa John’s International, Inc. Deferred Compensation Plan.

 

 

5

--------------------------------------------------------------------------------


 

C.                                     Withholding.  The Employer shall have the
right to withhold from any award any income, employment or other taxes or
amounts required by law to be withheld with respect to such payment.

 

D.                                    $1 Million Compensation Limit.  No award
shall be paid to a Participant to the extent the payment would cause the
Participant to have compensation from the Company and its affiliated companies
for any year in excess of $1 million and which is nondeductible by the Company
and its affiliat­ed companies pursuant to Code Section 162(m).  Any award, or
portion thereof, not payable because of this limitation, shall be paid to the
Participant in the first subsequent year in which the payment would not cause
the loss of the Company’s or its affiliated companies’ compensation tax
deduction.

 

8.                                     Forfeiture of Awards.  Any award payable
to a Participant under the Plan shall be discontinued and forfeited, and the
Employer shall have no further obligation to such Participant if the Committee
finds, based upon any informa­tion or evidence persuasive to a majority of the
Committee, that the Participant has: (1) engaged in competi­tion with the
Employer or its affiliates or interfered with the business relation­ships of the
Employer or its affiliates; or (2) has disclosed any type of material
confiden­tial informa­tion or proprietary data of the Employer or its affiliates
to any third party by any means; or (3) has willfully engaged in activities or
conducted himself or herself in a manner seriously detrimen­tal to the interests
of the Employer or its affiliates (including but not limited to dishonesty,
fraud or breach of trust).

 

9.                                     Offsets.  As a condition to eligibility
for an award, each Participant consen­ts to the deduction from the award of any
amounts owed by the Participant to the Employer to the extent permitted by
applicable law.

 

10.                               Nonassignability.   Except as otherwise
provided in Section 9, no award shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge before
actual receipt by the Participant or the payee. Any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge before receipt
shall be void.

 

11.                               No Rights to Continued Employment. 
­Participation in the Plan does not create or constitute an express or implied
employment contract between the Employer and the Participant ­nor limit the
right of the Employer to discharge or otherwise deal with a Participant without
regard to the existence of the Plan.

 

12.                                 Unfunded Plan.  The Plan shall at all times
be an unfunded payroll practice and no provision shall at any time be made with
respect to segregating assets of the Employer for payment of any award.  No
Participant or any other person shall have any interest in any particular assets
of the Employer by reason of the right to receive an award under the Plan and
any such Participant or any other person shall have only the rights of a general
unsecured creditor of the Employer.

 

13.                               Severability.  The invalidity or
unenforce­ability of any provision of the Plan shall not affect the ­remaining
provisions of the Plan and such invalid or unenforceable provision shall be
stricken to the extent necessary to preserve the validity and enforce­ability of
the Plan.

 

 

6

--------------------------------------------------------------------------------


 

14.                               Plan Amendment and Termination.  Although it
is the present intention of the Company to continue the Plan in effect for an
indefinite period of time, the Company reserves the right, by resolution of the
Committee, to amend or terminate the Plan at any time, in its sole discre­tion,
provided that no such action shall adversely affect any amount previously
awarded.

 

15.                               Limitations Period For Claims.  Any person who
believes he or she is being denied any benefit or right under the Plan may file
a written claim with the Committee.  Any claim must be delivered to the
Committee within forty-five (45) days of the later of the end of the Award
Period to which the claim relates or the specific event giving rise to the
claim. Untimely claims will not be processed and shall be deemed denied.  The
Committee, or its designated agent, will notify the Participant of its decision
in writing as soon as administratively practicable.  Claims not responded to by
the Committee in writing within ninety (90) days of the date the written claim
is delivered to the Committee shall be deemed denied. The Committee’s decision
is final and conclusive and binding on all persons.  No lawsuit relating to the
Plan may be filed before a written claim is filed with the Committee and is
denied or deemed denied and any lawsuit must be filed within nine (9) months of
such denial of deemed denial or be forever barred.

 

16.                               Governing Law; Jurisdiction. The Plan shall be
governed and construed in accordance with the laws of the Commonwealth of
Kentucky. As a condition to eligibility to receive an award under the Plan, each
Participant irrevocably consents to the exclusive jurisdiction of the courts of
the Commonwealth of Kentucky and of any federal court located in Jefferson
County, Kentucky in connection with any action or pro­ceeding arising out of or
relating to this Plan, any document or instrument delivered pursuant to or in
connection with this Plan, or any alleged breach of this Plan or any such
docu­ment or instrument.

 

IN WITNESS WHEREOF, the parties have executed this Plan effective as of January
1, 2001.

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

By:

/s/ Jack A. Laughery

 

Jack A. Laughery, Chairman

 

Compensation Committee of Board of Directors

 

 

7

--------------------------------------------------------------------------------


 

PAPA JOHN’S INTERNATIONAL, INC.

MANAGEMENT INCENTIVE PLAN

 

 

Resolutions of the Compensation Committee of the Board of Directors
Papa John’s International, Inc.

 

 

WHEREAS, the Company’s continued growth and success is dependent upon its
ability to attract and retain persons of outstanding abilities and the attached
management incentive compensation plan is designed to assist the Company in
rewarding those key team members who are in a position to make a significant
contribution to the growth and profitability of the Company by providing a
reward for perfor­mance and incentive for future endeavor to those individuals
who contribute to the Company’s success by their ability, industry and
exceptional service by making them participants in that success,

 

NOW, THEREFORE, BE IT:

 

RESOLVED, that the Papa John’s International, Inc. Management Incentive Plan, in
the form attached hereto, is approved and adopted effective January 1, 2001.

 

FURTHER RESOLVED that the Company ratifies, approves and adopts the Performance
Targets set forth on Exhibit I and the Target Award Percentages set forth on
Exhibit II for the 2001 Plan Year.

 

FURTHER RESOLVED, that each of the officers of the Company is empowered,
authorized and directed to take such further actions as in such officer’s
judgment shall be necessary, proper and advisable to fully carry out the intent
and accom­plish the purposes of the foregoing resolution.

 

CERTIFICATE OF CHAIRMAN

 

I, Jack A. Laughery, Chairman of the Compensation Committee of the Board of
Directors of Papa John’s International, Inc., certify that the foregoing
resolutions were adopted by the Compensation Committee of the Board of Directors
of the Company on this 15th day of July, 2001.

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

/s/ Jack A. Laughery

 

Jack A. Laughery, Chairman

 

Compensation Committee of Board of Directors

 

 

8

--------------------------------------------------------------------------------


 

Papa John’s International, Inc.


MANAGEMENT INCENTIVE PLAN


 

 

 

Exhibit I

Performance Targets

(Targeted Earnings Per Share)

 


 

                                                For the 2001 Plan Year, no
amount will be allocated to an award pool for distribu­tion under the Plan for
Earnings Per Share of less than $2.15.  For Earnings Per Share between $2.15 to
$2.20, forty percent (40%) of the incremental Earnings Per Share in excess of
$2.15 shall be allocated to the award pool.  For Earnings Per Share  exceeding
$2.20, fifty percent (50%) of the incremental Earnings Per Share in excess of
$2.20 but not exceeding $2.35 shall be allocated to the award pool.

 

Quarterly Earnings Per Share award pool funding targets will be calculated from
the above annual targets based on the ratio of budgeted Earnings Per Share for
each quarter to budgeted Earnings Per Share for the Plan Year.  Quarterly and
annual Earnings Per Share funding targets are stated net of award pool funding
amounts.

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

By:

/s/ Jack A. Laughery

 

 

Jack A. Laughery, Chairman,

 

 

Compensation Committee of Board of Directors

 

 

 

Date:

7/15/01

 

 

9

--------------------------------------------------------------------------------


 

Papa John’s International, Inc.


MANAGEMENT INCENTIVE PLAN


 

 

 

Exhibit II

Target Award Percentage

 


 

                                                For the 2001 Plan Year, the
following Target Award Percentages shall apply to the following salary band
levels:

 

 

Salary Band Level

 

Target Award Percentage

BD1

 

20 %

BD2

 

20 %

BD3

 

25 %

FL1

 

30 %

FL2

 

35 %

FL3

 

40 %

SL1

 

50 %

SL2

 

60 %

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

By:

/s/ Jack A. Laughery

 

Jack A. Laughery, Chairman

 

Compensation Committee of Board of Directors

 

 

Date:

7/15/01

 

 

10

--------------------------------------------------------------------------------